DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 12/13/2020. Claims 4, 5, and 13 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 11/05/2020. 
With respect to Claim Rejections - 35 USC § 103, dependent claims 4, 5, and 13 have been amended for clarity and none of the independent claims 1, 9, and 17 have been amended. The Applicant submits that none of the cited references describe a blockchain (chain of blocks) in a DAG structure in which blocks are independently hash-linked to multiple blocks. The Applicant submits that “In a conventional blockchain, blocks are "sequentially" hash linked to each other. Each block includes a block number identifying the block's position with respect to other blocks. The block number is assigned by an ordering service which also links the block to an immediately previous block (previous block number).” Thus, creating a linear sequence of blocks. The Applicant also submits that the ordering phase of the block is just one part of a process that also includes endorsement, validation, and committal which is performed by the blockchain network as a whole. The Examiner notes that claim 1 does not claim endorsement, validation, and committal which is performed by the blockchain network. The Applicant specifically argues that in this application blocks are hash-linked together in a DAG structure. The Applicant notes that “This is accomplished by independently hash-linking a block to multiple blocks. The DAG blockchain makes the addition of blocks to the blockchain much faster than a traditional blockchain were blocks are in sequential linear order to begin with. This is because blocks can be added without any hindrance by multiple peer nodes, in parallel.” The claim language cites “receive a chain of blocks from a blockchain which comprises a directed acyclic graph (DAG) format in which blocks are independently hash-linked to multiple blocks”. The Examiner points to Zhu paragraph 0033 that discloses receiving The wording of paragraph [0032] appears to be the choice of the draftsperson, and not intended to indicate that a chain of blocks is in a DAG structure, but rather, that a network storing the distributed ledger may have a DAG structure.” In response, the Examiner notes that the words specifically say “implemented on any type of tree, multitree or graph structure, such as directed acyclic graphs (DAG) which is a finite directed graph with no directed cycles.” Thus, the Examiner disagrees with Applicant’s interpretation. Next, the Applicant submits that Peikert fails to teach “identify temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format, and determine a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships;” The Applicant specifically argues that Peikert fails to describe a blockchain in which a chain of blocks are arranged in a DAG format and does not use a structure of a chain of blocks in a DAG format to determine a temporal relationship between blocks. And further argues that Peikert does not use any structure to identify temporal relationships, let alone a DAG structure. In response, the Examiner points to Peikert paragraph 0200 disclosing the current exemplary embodiment of ledger entry properties are built upon the hash structures that reside within the private ledger tier, where the hash tree/graph is used to associate unique and capturing the acyclic dependency (temporal relationships) between the DAML™ (and possible non-DAML) based private ledger entries, while incrementally updating a Merkle tree structure is used to track the liveliness (active versus inactive status) of each ledger entry. Therefore, the Examiner disagrees that Peikert fails to describe a blockchain in which a chain of blocks are arranged in a DAG format. Although Peikert teaches this, the Examiner points out that is was Zhu that was used to teach this feature. The Applicant submits that “Peikert does not use any structure to identify temporal relationships, let alone a DAG structure. The system of Peikert uses timestamps which expressly provide the timing information necessary to determine the temporal order.” In response, the Examiner notes that the claim language is broad “identify temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format”. What is “a structure”, it’s unclear. The Examiner contends that Peikert does read on “identify temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format, and determine a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships”.
The Examiner notes that claim 1 recites features that are well known in the art such as “a blockchain” and “a directed acyclic graph (DAG) format”. “Identify temporal relationships between blocks” and “determine a sequential linear order”, are not inventive concepts that are not already known in the art. The Examiner contends that the combined teachings of Zhu and Peikert reads on claim 1 language as written, by amending the claim to include the Applicant’s novelty features will help to move prosecution forward. Although the current art of record teaches claim 1, the Examiner presents other references that also read on the claim language: Hunn (US 20180365201) discloses a computing system comprising: a processor configured to receive a chain of blocks from a blockchain which comprises a directed acyclic graph (DAG) format in which blocks are independently hash-linked to multiple blocks [a processor of processing system configured to receive a chain of blocks with programmable components of tags, objects, clauses from a blockchain which comprises a DAG format of document/contract in which blocks of programmable components such as objects, clauses, tags are independently hash-linked to multiple blocks of programmable components, see paragraphs 93-94 and paragraphs 67, 117, and 143 of 20180005186]; identify relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format, and determine a sequential linear order of the chain of blocks in the DAG format based on the identified relationships [identify relationships between the programmable components based on the structure/links of the programmable components in the DAG format of the document/contract, and determine the sequential order of programmable components based on the identified type of relationship, see paragraph 61, and paragraphs 102, 161, and 170 of US 20180005186]; and a storage configured to store the sequential linear order of the chain of blocks [a storage configured to orders of programmable components in linear sequence associated with clauses 1, 2, 3 or URI 1, URI 2, Clause 1, V2, V3…, see paragraphs 61 and 94 of Hunn and figures 6, 18, 26, 38 of 20180005186). Hunn also discloses the programmable components comprises time information such as start time, finish time, delivery time, timestamp, metadata link can be used for associated metadata such as the time of creation of the link (see paragraphs 171, and 195 of 20180005186).  However, Hunn does not explicitly disclose “temporal relationship between blocks” and determine a sequential linear order based on the identified temporal relationships”. Fletch (US20200294152: paragraph 98)) or Triplet (US 20200287788: paragraphs 28, 32, 50, and 71) or Ahlhback (US 20200076576: paragraph 45) discloses identify temporal relationships between blocks in the chain of blocks, and determine a sequential linear order of the chain of blocks based on the identified temporal relationships; and a storage configured to store the sequential linear order of the chain of blocks.
Hopefully, these reference could help the Applicant to identify features that are unique and narrow the claim so not to read on other references. The Applicant submits that independent claim 1 is allowable over the cited references and that independent claims 9 and 17 are also allowable for at least the reason that they include the same or similar features with respect to claim 1. The Applicant also submits that claims 2-8, 10-16, and 18-20 depend from Claims 1, 9, and 17, and are believed to be allowable for at least the reasons provided herein for Claims 1, 9, and 17. In response, with respect to the applicant arguments of independent claims 1, 9, and 17, and dependent claims 2-8, 10-16, and 18-20  have been fully considered but they are not persuasive (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaohan Zhu, Pub No US 2020/0013027 A1 (hereafter Zhu) in view of Peikert et al., Pub No US 2017/0316391 A1 (hereinafter Peikert).

Regarding Claim 1, Zhu discloses a computing system comprising:
a processor configured to receive a chain of blocks from a blockchain which comprises a directed acyclic graph (DAG) format in which blocks are independently hash-linked to multiple blocks [para.0032: Discloses a distributed public ledger implemented on any type of tree, multitree or graph structure, such as directed acyclic graphs (DAG) which is a finite directed graph with no directed cycles. Such a graph or tree would use proof of work to create randomness and a notion or aspect of time to complement a proof of stake consensus system; and para.0033: Discloses as is known, a blockchain is a growing list of records (blocks) that are cryptographically linked to one another. Each block may be a bundle of transactions and contains a timestamp indicating when it was written to the ledger, the transaction data, and a cryptographic hash of the previous block. The cryptographic hash in each block ;
a storage configured to store the sequential linear order of the chain of blocks [para.0037: Discloses blockchain network data structure includes a peer-to-peer storage protocol, which may be a protocol for storing data in a distributed fashion  (sequential linear order) among nodes 212 in the network 210.].
Zhu does not explicitly disclose identify temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format, and determine a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships. However, in analogous art, Peikert discloses the following:
identify temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format [FIG.22 & para.0191: Discloses an exemplary DAML-based ledger with ordered and timestamped ledger entries is indicated generally by reference numeral 2200. This ledger contains an ordered and timestamped set of ledger entries shown here as X, Y, Z. The current exemplary embodiment of the DAML™ ledger storage is an append-only ledger where temporal information is maintained (identify temporal relationships) with each monotonically increasing timestamped ledger entry.], and 
determine a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships [para.0010: Discloses a system provided with a processor wherein an append-only ledger comprises a blockchain; para.0058: Discloses a DAML™ recognizer, under the control of a computer processor, interprets functions and syntax suitable for modeling digital assets; and para.0072: Discloses DAML™ embodiments support a total order for all primitive types as follows. Bool: False <True. Text: implementation-defined. Integer: total ordering of integers. Decimal: total ordering of decimals. Party: implementation defined. Time: absolute time is ordered along a linear axis of time; and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhu in view of Peikert to provide these features. One would be motivated at the time of the invention to provide this capability because current platforms built to support digital assets on top of Bitcoin-like or blockchain-like systems are not generally structured to provide comprehensive protection to financial institutions as may be required by law for many of their existing transaction businesses. Thus, there is a need to provide mechanisms for adding flexibility to computer executed transactions of digital assets. (Peikert: para.0004-0005).

Regarding Claim 2, the combined teachings of Zhu and Peikert discloses the computing system of claim 1, and Zhu further discloses wherein the processor is further configured to perform a blockchain consensus process with a plurality of peer nodes based on the sequential linear order of the chain of blocks [para.0029: Discloses a process and system of implementing a hybrid consensus system for a blockchain network where the token mining and bookkeeping functions are separated from one another. A proof of stake (PoS) consensus system is used to create new blocks in which a proposer of a block is part of a validation committee selected from a bigger candidate pool of stakeholders; and para.0034: Discloses that if a blockchain network validates (verifies) a transaction, it is combined with other transactions occurring at the same time to form data for a new block and the new block is added to the blockchain. The recorded transaction in the blockchain is evidence that the next owner identified in the transaction request is now the current owner (sequential linear order of the chain of blocks); and para.0035: Discloses a validation step requires some form of consensus among the blockchain nodes (plurality of peer nodes); and FIG.4 & para.0083: Discloses a consensus protocol that allows users (plurality of peer nodes) to agree on a log of transactions and achieve consistency and liveness.].

Regarding Claim 3, the combined teachings of Zhu and Peikert discloses the computing system of claim 1, and Zhu further discloses wherein the chain of blocks in the DAG format comprise a plurality of subsets of linear chains of blocks of a plurality of peers, where the plurality of subsets of linear chains of blocks comprise interconnections therebetween [para.0043: Discloses the number of consensus nodes (i.e., nodes executing function 218) may be a defined proportion of the entire network, such as ten percent or any other relative or absolute number of nodes depending on network configuration and application requirements. These nodes are selected from an overall candidate pool comprising all or any subset of nodes in the systems, and the selected consensus nodes then form a consensus committee, or similar such grouping.].

Regarding Claim 9, Zhu discloses a method comprising:
receiving a chain of blocks from a blockchain comprising a directed acyclic graph (DAG) format in which blocks are independently hash-linked to multiple blocks [para.0032: Discloses a distributed public ledger implemented on any type of tree, multitree or graph structure, such as directed acyclic graphs (DAG) which is a finite directed graph with no directed cycles. Such a graph or tree would use proof of work to create randomness and a notion or aspect of time to complement a proof of stake consensus system; and para.0033: Discloses as is known, a blockchain is a growing list of records (blocks) that are cryptographically linked to one another. Each block may be a bundle of transactions and contains a timestamp indicating when it was written to the ledger, the transaction data, and a cryptographic hash of the previous block. The cryptographic hash in each block links the blocks together by referencing an immediately preceding block; para.0074: Discloses a current validation committee receives a block from a winning miner; and FIG.6 & para.0076: Discloses a processor-based system for a hybrid consensus method. For the embodiment of FIG. 6, diagram 600 illustrates at least some of the components executed by consensus process 218 running on the corresponding nodes; and para.0081: Discloses processing components may include interfaces to send and receive data/information, rules engines, decisions engines, and so on.];
storing the sequential linear order of the chain of blocks [para.0037: Discloses blockchain network data structure includes a peer-to-peer storage protocol, which may be a protocol for storing data in a distributed fashion  (sequential linear order) among nodes 212 in the network 210.].
Zhu does not explicitly disclose identifying temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format; and determining a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships. However, in analogous art, Peikert discloses the following:
identifying temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format [FIG.22 & para.0191: Discloses an exemplary DAML-based ledger with ordered and timestamped ledger entries is indicated generally by reference numeral 2200. This ledger contains an ordered and timestamped set of ledger entries shown here as X, Y, Z. The current exemplary embodiment of the DAML™ ledger storage is an append-only ledger where temporal information is maintained (identify temporal relationships) with each monotonically increasing timestamped ledger entry.]; and 
determining a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships [para.0010: Discloses a system provided with a processor wherein an append-only ledger comprises a blockchain; para.0058: Discloses a DAML™ recognizer, under the control of a computer processor, interprets functions and syntax suitable for modeling digital assets; and para.0072: Discloses DAML™ embodiments support a total order for all primitive types as follows. Bool: False <True. Text: implementation-defined. Integer: total ordering of integers. Decimal: total ordering of decimals. Party: implementation defined. Time: absolute time is ordered along a linear axis of time; and FIGs.20, 21 & para.0189-0190: Discloses DAML-based ledger with ordered ledger entries is indicated generally by the reference numeral 2000 (determining order). A ledger is an ordered set of ledger entries shown here as X, Y, Z. The current exemplary embodiment of the DAML™ ledger storage is append-only sequential ordering where a strict "one dimensional" order is maintained. Alternate embodiment of the DAML™ storage can be used to achieve better scaling by using a less strict and yet still logically correct sorting of ledger entries (e.g. through the use of direct acyclic graphs).]. 


Regarding Claim 10, the combined teachings of Zhu and Peikert discloses the method of claim 9, and Zhu further discloses further comprising performing a blockchain consensus process with a plurality of peer nodes based on the sequential linear order of the chain of blocks [para.0029: Discloses a process and system of implementing a hybrid consensus system for a blockchain network where the token mining and bookkeeping functions are separated from one another. A proof of stake (PoS) consensus system is used to create new blocks in which a proposer of a block is part of a validation committee selected from a bigger candidate pool of stakeholders; and para.0034: Discloses that if a blockchain network validates (verifies) a transaction, it is combined with other transactions occurring at the same time to form data for a new block and the new block is added to the blockchain. The recorded transaction in the blockchain is evidence that the next owner identified in the transaction request is now the current owner (sequential linear order of the chain of blocks); and para.0035: Discloses a validation step requires some form of consensus among the blockchain nodes (plurality of peer nodes); and FIG.4 & para.0083: Discloses a consensus protocol that allows users (plurality of peer nodes) to agree on a log of transactions and achieve consistency and liveness.].

Regarding Claim 11, the combined teachings of Zhu and Peikert discloses the method of claim 9, and Zhu further discloses wherein the chain of blocks in the DAG format comprises a plurality of subsets of linear chains of blocks of a plurality of peers, where the plurality of subsets of linear chains of blocks comprise interconnections therebetween [para.0043: Discloses the number of consensus nodes (i.e., nodes executing function 218) may be a defined proportion of the entire network, .

Regarding Claim 17, Zhu discloses a non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising:
receiving a chain of blocks from a blockchain comprising a directed acyclic graph (DAG) format in which blocks are independently hash-linked to multiple blocks [para.0032: Discloses a distributed public ledger implemented on any type of tree, multitree or graph structure, such as directed acyclic graphs (DAG) which is a finite directed graph with no directed cycles. Such a graph or tree would use proof of work to create randomness and a notion or aspect of time to complement a proof of stake consensus system; and para.0033: Discloses as is known, a blockchain is a growing list of records (blocks) that are cryptographically linked to one another. Each block may be a bundle of transactions and contains a timestamp indicating when it was written to the ledger, the transaction data, and a cryptographic hash of the previous block. The cryptographic hash in each block links the blocks together by referencing an immediately preceding block; para.0074: Discloses a current validation committee receives a block from a winning miner; and FIG.6 & para.0076: Discloses a processor-based system for a hybrid consensus method. For the embodiment of FIG. 6, diagram 600 illustrates at least some of the components executed by consensus process 218 running on the corresponding nodes; and para.0081: Discloses processing components may include interfaces to send and receive data/information, rules engines, decisions engines, and so on.];
storing the sequential linear order of the chain of blocks [para.0037: Discloses blockchain network data structure includes a peer-to-peer storage protocol, which may be a protocol for storing data in a distributed fashion  (sequential linear order) among nodes 212 in the network 210.].
Zhu does not explicitly disclose identifying temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format; and determining a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships. However, in analogous art, Peikert discloses the following:
identifying temporal relationships between blocks in the chain of blocks based on a structure of the chain of blocks in the DAG format [FIG.22 & para.0191: Discloses an exemplary DAML-based ledger with ordered and timestamped ledger entries is indicated generally by reference numeral 2200. This ledger contains an ordered and timestamped set of ledger entries shown here as X, Y, Z. The current exemplary embodiment of the DAML™ ledger storage is an append-only ledger where temporal information is maintained (identify temporal relationships) with each monotonically increasing timestamped ledger entry.];
determining a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships [para.0010: Discloses a system provided with a processor wherein an append-only ledger comprises a blockchain; para.0058: Discloses a DAML™ recognizer, under the control of a computer processor, interprets functions and syntax suitable for modeling digital assets; and para.0072: Discloses DAML™ embodiments support a total order for all primitive types as follows. Bool: False <True. Text: implementation-defined. Integer: total ordering of integers. Decimal: total ordering of decimals. Party: implementation defined. Time: absolute time is ordered along a linear axis of time; and FIGs.20, 21 & para.0189-0190: Discloses DAML-based ledger with ordered ledger entries is indicated generally by the reference numeral 2000 (determining order). A ledger is an ordered set of ledger entries shown here as X, Y, Z. The current exemplary embodiment of the DAML™ ledger storage is append-only sequential ordering where a strict "one dimensional" order is maintained. Alternate embodiment of the DAML™ storage can be used to achieve better scaling by using a less strict and yet still logically correct sorting of ledger entries (e.g. through the use of direct acyclic graphs).]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhu in view of Peikert to provide these features. One would be motivated at the time of the invention to provide this capability because current platforms built to support digital assets on top of Bitcoin-like or blockchain-like systems are not generally structured to provide comprehensive protection to financial institutions as may be required by law for many of their existing transaction businesses. Thus, 

Regarding Claim 18, the combined teachings of Zhu and Peikert discloses the non-transitory computer-readable medium of claim 17, and Zhu further discloses further comprising performing a blockchain consensus process with a plurality of peer nodes based on the sequential linear order of the chain of blocks [para.0029: Discloses a process and system of implementing a hybrid consensus system for a blockchain network where the token mining and bookkeeping functions are separated from one another. A proof of stake (PoS) consensus system is used to create new blocks in which a proposer of a block is part of a validation committee selected from a bigger candidate pool of stakeholders; and para.0034: Discloses that if a blockchain network validates (verifies) a transaction, it is combined with other transactions occurring at the same time to form data for a new block and the new block is added to the blockchain. The recorded transaction in the blockchain is evidence that the next owner identified in the transaction request is now the current owner (sequential linear order of the chain of blocks); and para.0035: Discloses a validation step requires some form of consensus among the blockchain nodes (plurality of peer nodes); and FIG.4 & para.0083: Discloses a consensus protocol that allows users (plurality of peer nodes) to agree on a log of transactions and achieve consistency and liveness.].

Regarding Claim 19, the combined teachings of Zhu and Peikert discloses the non-transitory computer-readable medium of claim 17, and Zhu further discloses wherein the chain of blocks in the DAG format comprises a plurality of subsets of linear chains of blocks of a plurality of peers, where the plurality of subsets of linear chains of blocks comprise interconnections therebetween [para.0043: Discloses the number of consensus nodes (i.e., nodes executing function 218) may be a defined proportion of the entire network, such as ten percent or any other relative or absolute number of nodes depending on network configuration and application requirements. These nodes are selected from an overall candidate pool comprising all or any subset of nodes in the systems, and the selected consensus nodes then form a consensus committee, or similar such grouping.].

Claims 4-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaohan Zhu, Pub No US 2020/0013027 A1 (hereafter Zhu) in view of Peikert et al., Pub No US 2017/0316391 A1 (hereinafter Peikert) and further in view of Guerin et al., Pub No US 2015/0067088 A1 (hereinafter Guerin).

Regarding Claim 4, the combined teachings of Zhu and Peikert discloses the computing system of claim 1, the combination does not explicitly disclose wherein the processor is configured to generate a graph in the DAG format that comprises nodes that correspond to the blocks with edges therebetween that correspond to hash links, and  However, in analogous art, Guerin discloses a directed acyclic graph (DAG) is comprised of nodes or vertices and directed edges, wherein each DAG edge connects one DAG node to another DAG node. Specifically, a DAG is a directed graph with no directed cycles, such that there is no way to start at a DAG node and follow a sequence of DAG edges that eventually loops back to the starting DAG node again [para.0156]. A collection of tasks that must be ordered into a sequence, subject to constraints that certain tasks must be performed earlier than others, may be represented as a DAG with a DAG node for each task and a DAG edge for each constraint, wherein topological ordering may be used to generate a valid sequence of the tasks [para.0157]. Paragraph 0165 discloses this invention enables executing DAG-structured computations across physically distributed compute nodes or processors, wherein elements of the DAG-structured computations are stored as data records in a cache on one or more Servers and referenced by one or more Clients via the distributed metadata hash map. Paragraph 0180 discloses this invention describes an execution environment for DAG-structured computation on RDMA-connected computing clusters. It proposes to limit the effect of uneven spatial and temporal graph distributions over multiple physical machines by leveraging RDMA. Paragraph 0189 discloses an example problem represented by FIG. 6 for inferring anomalous behavior in a social network. Block 600 is a graphical representation of a social network, wherein the nodes represents individuals in the social network and the edges represent relationships between the individuals. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhu and Peikert in view of Guerin to provide this feature. One would be motivated at the time of the invention to provide this capability because of customer demand for instant responsiveness drives applications to exploit various caching schemes. Small-scale applications 

Regarding Claim 5, the combined teachings of Zhu, Peikert and Guerin discloses the computing system of claim 4, and Guerin further discloses wherein the processor is configured to transform a parent relationship on the graph via addition of an edge from a child node to a node that is linked to a parent node of the child node, and remove an edge between the child node and the parent node [para.0213-0217: Discloses when executing the belief propagation step for a DAG node, incoming messages from parent DAG nodes and child DAG nodes are absorbed to update the local belief properties of the DAG node, and then outgoing messages are computed and generated for the parent DAG nodes and child DAG nodes. From the work-stealing scheduler's point of view, the data flow in belief propagation comprises the following: (1) Allocate the DAG according to a topological order of the DAG nodes. (2) Allocate all DAG nodes without parent DAG nodes to compute nodes. (3) Eliminate the allocated DAG nodes from the DAG (remove).].

Regarding Claim 6, the combined teachings of Zhu, Peikert and Guerin discloses the computing system of claim 4, and Guerin further discloses wherein the processor is configured to transform cyclical nodes on the graph via aggregation of nodes that have a same relative temporal relationship into a single cycle node which encompasses the aggregated nodes [para.0156: Discloses a DAG is a directed graph with no directed cycles, such that there is no way to start at a DAG node and follow a sequence of DAG edges that eventually loops back to the starting DAG node again.].

Regarding Claim 7, the combined teachings of Zhu, Peikert and Guerin discloses the computing system of claim 6, and Guerin further discloses wherein the processor is further configured to create an order among the aggregated nodes encompassed in the single cycle node based on a predefined protocol [para.0157: Discloses DAGs may be used to model several different kinds of structures in .

Regarding Claim 8, the combined teachings of Zhu, Peikert and Guerin discloses the computing system of claim 4, and Zhu further discloses wherein the processor is configured to identify two different paths between a pair of nodes on the graph, and remove a shorter path between the pair of nodes among the two different paths [para.0094: Discloses the Byzantine agreement style fast consensus scheme ensures short latency (e.g., under 5 seconds block time), high throughput ( around 1000 transactions per second at launch and scales to billions of transactions per second through sharding, side chain and multi-layer consensus) and instant finality (it is impossible to fork and reverse transactions by proposing a longer blockchain).].

Regarding Claim 12, the combined teachings of Zhu and Peikert discloses the method of claim 9, the combination does not explicitly disclose wherein the identifying comprises generating a graph in the DAG format comprising nodes corresponding to the blocks with edges therebetween corresponding to hash links, and the identifying the temporal relationships comprises identifying the temporal relationships based on a structure of the edges between the nodes on the graph. However, in analogous art, Guerin discloses a directed acyclic graph (DAG) is comprised of nodes or vertices and directed edges, wherein each DAG edge connects one DAG node to another DAG node. Specifically, a DAG is a directed graph with no directed cycles, such that there is no way to start at a DAG node and follow a sequence of DAG edges that eventually loops back to the starting DAG node again [para.0156]. A collection of tasks that must be ordered into a sequence, subject to constraints that certain tasks must be performed earlier than others, may be represented as a DAG with a DAG node for each task and a DAG edge for each constraint, wherein topological ordering may be used to generate a valid sequence of the tasks [para.0157]. Paragraph 0165 discloses this invention enables executing DAG-

Regarding Claim 13, the combined teachings of Zhu, Peikert and Guerin discloses the method of claim 12, and Guerin further discloses wherein the identifying comprises transforming a parent relationship on the graph via addition of an edge from a child node to a node that is linked to a parent node of the child node, and remove an edge between the child node and the parent node [para.0213-0217: Discloses when executing the belief propagation step for a DAG node, incoming messages from parent DAG nodes and child DAG nodes are absorbed to update the local belief properties of the DAG node, and then outgoing messages are computed and generated for the parent DAG nodes and child DAG nodes. From the work-stealing scheduler's point of view, the data flow in belief propagation comprises the following: (1) Allocate the DAG according to a topological order of the DAG .

Regarding Claim 14, the combined teachings of Zhu, Peikert and Guerin discloses the method of claim 12, and Guerin further discloses wherein the identifying comprises transforming cyclical nodes on the graph via aggregation of nodes having a same relative temporal relationship into a single cycle node which encompasses the aggregated nodes [para.0156: Discloses a DAG is a directed graph with no directed cycles, such that there is no way to start at a DAG node and follow a sequence of DAG edges that eventually loops back to the starting DAG node again.].

Regarding Claim 15, the combined teachings of Zhu, Peikert and Guerin discloses the method of claim 14, and Guerin further discloses wherein the transforming the cycle nodes further comprises creating an order among the aggregated nodes encompassed in the single cycle node based on a predefined protocol [para.0157: Discloses DAGs may be used to model several different kinds of structures in mathematics and computer science. A collection of tasks that must be ordered into a sequence, subject to constraints that certain tasks must be performed earlier than others, may be represented as a DAG with a DAG node for each task and a DAG edge for each constraint, wherein topological ordering may be used to generate a valid sequence of the tasks; and para.0158: Discloses a Bayesian network (a predefined protocol).].

Regarding Claim 16, the combined teachings of Zhu, Peikert and Guerin discloses the method of claim 12, and Zhu further discloses wherein the identifying comprises identifying two different paths between a pair of nodes on the graph, and removing a shorter path between the pair of nodes among the two different paths [para.0094: Discloses the Byzantine agreement style fast consensus scheme ensures short latency (e.g., under 5 seconds block time), high throughput ( around 1000 transactions per second at launch and scales to billions of transactions per second through sharding, side chain and multi-layer consensus) and instant finality (it is impossible to fork and reverse transactions by proposing a longer blockchain).].

Regarding Claim 20, the combined teachings of Zhu and Peikert discloses the non-transitory computer-readable medium of claim 17, the combination does not explicitly disclose wherein the identifying comprises generating a graph in the DAG format comprising nodes corresponding to the blocks with edges therebetween corresponding to hash links, and the identifying the temporal relationships comprises identifying the temporal relationships based on a structure of the edges between the nodes on the graph. However, in analogous art, Guerin discloses a directed acyclic graph (DAG) is comprised of nodes or vertices and directed edges, wherein each DAG edge connects one DAG node to another DAG node. Specifically, a DAG is a directed graph with no directed cycles, such that there is no way to start at a DAG node and follow a sequence of DAG edges that eventually loops back to the starting DAG node again [para.0156]. A collection of tasks that must be ordered into a sequence, subject to constraints that certain tasks must be performed earlier than others, may be represented as a DAG with a DAG node for each task and a DAG edge for each constraint, wherein topological ordering may be used to generate a valid sequence of the tasks [para.0157]. Paragraph 0165 discloses this invention enables executing DAG-structured computations across physically distributed compute nodes or processors, wherein elements of the DAG-structured computations are stored as data records in a cache on one or more Servers and referenced by one or more Clients via the distributed metadata hash map. Paragraph 0180 discloses this invention describes an execution environment for DAG-structured computation on RDMA-connected computing clusters. It proposes to limit the effect of uneven spatial and temporal graph distributions over multiple physical machines by leveraging RDMA. Paragraph 0189 discloses an example problem represented by FIG. 6 for inferring anomalous behavior in a social network. Block 600 is a graphical representation of a social network, wherein the nodes represents individuals in the social network and the edges represent relationships between the individuals. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zhu and Peikert in view of Guerin to provide this feature. One would be motivated at the time of the invention to provide this capability because of customer demand for instant responsiveness drives applications to exploit various caching schemes. Small-scale applications can rely on local caching and replication. However, when scaling out Internet applications, and the use of clouds, where server-affinity .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peter Geoffrey Lerato Hunn, (US 10,445,698 B2) – Discloses a Directed Acyclic Graph (DAG) or a Merkle tree structure where hash links connect or establish associations of linked object components (col.10, lines 5-8) and a blockchain/distributed ledger (col.10, line 15).
Fletcher et al., (US 020/0294152 A1) – Discloses verified block of transactions is then time stamped and added to a chain in a linear chronological order [0098].
Triplet et al., (US 2020/0287788 A1) – Discloses chains of blocks arranged in time sequence [para.0028].
Ahlback et al., (US 2020/0076576 A1) – Discloses creating a finite blockchain [para.0017].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426